Back to Form 8-K [form8-k.htm]

--------------------------------------------------------------------------------

Exhibit 10.2
 
 


STATE OF CONNECTICUT
DEPARTMENT OF SOCIAL SERVICES
CONTRACT AMENDMENT
 
 


Amendment Number:
15
Contract #:
093-MED-WCC-l
Contract Period:
08/11/2001 - 06/30/2007
Contractor Name:
WELLCARE OF CONNECTICUT, INC.
Contractor Address:
116 Washington Avenue, 2nd Floor, North Haven, CT 06473

 

--------------------------------------------------------------------------------

 
In response to the Orders by the Freedom of Information Commission, issued
December 14,2005 and April 12, 2006, contract number 093-MED-WCC-l by and
between the Department of Social Services (the "Department") and WELLCARE of
CONNECTICUT, Inc. (the "Contractor") for the provision of services under the
HUSKY A program as amended by Amendments 1,2, 3,4,5,6,7, 8, 9,10,11,12,13 and 14
is hereby further amended as follows:


1. In performing any acts required or described by this Contract, the Contractor
shall be considered to be performing a governmental function for the Department,
as that term is defined in section 1-200(11) of the Connecticut General
Statutes. Pursuant to section 1-218 of the Connecticut General Statutes,
therefore, the Department is entitled to receive a copy of records and files
related to the performance of the governmental function, as set forth in this
Contract. Such records and files are subject to the Freedom of Information Act
and may be disclosed by the Department pursuant to the Freedom of Information
Act. Requests to inspect or copy such records or files shall be made to DSS in
accordance with the Freedom of Information Act. Accordingly, if the Contractor
is in receipt of a request made pursuant to the Freedom of Information Act to
inspect or copy such records or files, the Contractor shall forward that request
to DSS.
 
2. Upon receipt of a Freedom of Information Act request by the Department that
seeks records or files related to the performance of the governmental function
performed by the Contractor for the Department, the Department shall send such
request to the Contractor. The Contractor shall review the request and, with
reasonable promptness, search its records and files for documents that are
responsive to the request. The Contractor shall send to the Department a copy of
those documents that are responsive to the request. If, upon review of the
request, the Contractor determines that it will require more than fourteen (14)
days to search for and provide copies of responsive documents to the Department,
the Contractor shall contact the Department within seven (7) days of the receipt
of the request from the Department.
 
3. If the Contractor concludes that any of the responsive documents may be
exempt from disclosure pursuant to section l-210(b) of the Connecticut General
Statutes, the Contractor shall mark said documents prior to sending them to the
Department and explain the basis for its conclusion. The Department shall review
the Contractor's explanation and, as necessary, discuss said conclusion with the
Contractor. If the Department agrees that the marked documents may be exempt
under section l-210(b) of the Connecticut General Statutes, the Department shall
not release those documents in its response to the Freedom of Information
request. If, however, the Department disagrees, in good faith, with the
conclusion by the Contractor that said documents may be exempt pursuant to
section l-210(b) of the Connecticut General Statutes, the Department shall
notify the Contractor, in writing, that it intends to release the documents
fourteen (14) days from the date of the notice.
 
4. If the Contractor concludes that a document is protected by the
attorney-client or work product privilege, the Contractor may decline to produce
the document and must specifically assert the privilege by identifying the
nature of the document and claiming the privilege.

5. If the Contractor asserts an exemption under paragraph 3 or a privilege under
paragraph 4 of this Contract, and the Department honors said claim, the
Contractor shall seek to intervene in order to defend the claim for an exemption
or privilege in any subsequent Freedom of Information Commission proceeding
challenging the Department's refusal to disclose said documents.
 
6. This Amendment is entered into as a result of orders of the Freedom of
Information Commission..If, at any time, such orders are reversed or otherwise
declared not legal and binding, this Amendment shall no longer be in effect.
 
7. To the extent that this amendment conflicts with any other provisions of the
Contract, this amendment supersedes those provisions. Otherwise, the other
provisions of the Contract remain intact.
 
ACCEPTANCES AND APPROVALS
 
This document constitutes an amendment to the above numbered contract. All
provisions of that contract, except those explicitly changed or described above
by this amendment, shall remain in full force and effect.
 


 
CONTRACTOR
 
 
DEPARTMENT
WellCare of Connecticut, Inc
   Department of Social Services
 
/s/ Todd S. Farha                                                           
4/25/06                     
 
 
     /s/ Michael Starkowski                                                  
5/1/06
Signature ( Authorized Official)                                     (Date)
 
Signature ( Authorized Official)                                         (Date)
 
OFFICE OF THE ATTORNEY GENERAL
         
 
Attorney General (as to form)
   
 
(  )This contract does require the signature of the Attorney General pursuant to
an agreement between the Department and the Office of the Attorney General
dated: _____

 
 

--------------------------------------------------------------------------------






STATE OF CONNECTICUT DEPARTMENT OF SOCIAL SERVICES
 
Authorization of Signature Document
 
I, Thaddeus Bereday, Senior Vice President, General Counsel and Secretary of
WellCare of Connecticut, Inc. (f/k/a/ FirstChoice Health Plans of Connecticut,
Inc.), a corporation organized under the laws of the State of Connecticut,
hereby certifies that the following is a full and true copy of a resolution
adopted at a meeting of the Board of Directors of said company, duly held on the
30th day of March, 2005:
 
"RESOLVED that Todd S. Farha, President and Chief Executive Officer is hereby
authorized to make, execute and approve on behalf of this company, any and all
contracts and amendments and to execute and approve on behalf of this company,
other instruments, a part of or incident to such contracts and amendments
effective until otherwise ordered by the Board of Directors".
 
Also, I do further certify that the above resolution has not been in anyway
altered, amended or repealed, and is now in full force and effect. IN WITNESS
WHEREOF, I have hereunto set my hand and affixed the corporate seal of said
company this 26th day of April, 2006.
 




     /s/ Thaddeus Bereday    
  4/26/06 
Authorized Signature, Title
Date








 
(Seal or L.S.)
 



--------------------------------------------------------------------------------



 
GIFT AFFIDAVIT
(CONTRACT - NO PREVIOUS BID OR PROPOSAL)


Gift affidavit to accompany state procurements with a value of $50,000 or more
in a calendar year or fiscal year and licensing arrangements with a cost to the
State greater than $50,000 in a calendar year, pursuant Conn. Stat. §4-250 and
251, Governor M. Jodi Rell’s Executive Order No. 7B, para. 10.


 



Contractor: WELLCARE of CONNECTICUT, Inc.
Amount:
Contract #: 093-MED-WWC-1
Period: 08/11/01 - 06/30/07





 
I Todd S. Farha, of WellCare of Connecticut, Inc., hereby swear that during the
two-year period preceding the date this contract was executed that neither
myself nor any principals or key personnel of the contracting firm or
corporation who participated directly, extensively and substantially in the
negotiation of this contract, nor any agent of the above, gave a gift as defined
in Conn. Gen. Stat. §1-79(e), including a life event gift as defined in Conn.
Gen. Stat. § 1-79(e) (12), to (1) any public official or state employee of the
state agency or quasi-public agency who executed or participated directly,
extensively, and substantially in the negotiation or award of the contract or
(2) to any public official or state employee who has supervisory or appointing
authority over the state agency or quasi-public agency executing this contract,
except the gifts listed below:
 
 
Benefactor
Recipient
Description of Gift
Value
Date
                                                                               

 
Further, neither I nor any principals or key personnel of the contracting firm
or corporation who participated directly, extensively and substantially in the
negotiation or award of this contract know of any action to circumvent this gift
affidavit.
 





Sworn as true to the best of my knowledge and belief subject to the penalties of
false statement.


       /s/ Todd S. Farha          
Signature
  4/26/06 
Date
Sworn and subscribed before me in this 26th day of April , 2006
              /s/ Rebecca Neal                 
                                                                                
Commissioner of the Superior Court Notary
Commission Expires  6/19/07   


